DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-28 were rejected in Office Action mailed on 10/06/2020.
Applicant filed a response, amended claims 1, 12, 17, and 27, and canceled claims 2, 6, and 9-11.
	Claims 1, 3-5, 7-8, and 12-28 are currently pending in the application.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS filed on 03/08/2021 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 12-18, and 28 ---are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Application Publication 2017/0077503) and further in view of Li et al. (Polysulfide-Blocking Microporous Polymer Membrane Tailored) and in the alternative, in view of Helms et al. (U.S. Patent Application Publication 2018/0085744).
Regarding claims 1 and 5, Erickson teaches an electrochemical cell (400) (paragraph [0077]) (see figure 4) comprising:
a positive electrode (406) (paragraph [0077]) (see figure 4);
a negative electrode (404) (paragraph [0077]) (see figure 4);
a separator (408) disposed between the positive electrode and the negative electrode (as shown in figure 4), wherein the separator provides electronic isolation between the positive electrode and the negative electrode (i.e., provide electric insulation) (paragraph [0126]), wherein the separator comprises a first membrane layer (i.e., cellulose, polyethylene terephthalate, aramid) (paragraph [0063]); and
an electrolyte comprising a first species consisting of Li+ (paragraph [0024], [0032], [0038]) and a second species at least one of Ba, Ca, Ce, Co, Cu, La, Mg, Mn, Ni, Nb, Ag, Ti, Zn, Pb, Fe, Hg, Cr, Cd, Sn, Pb, Sb, Bi, bis(fluorosulfonyl)imide, bis(trifluoromethanesulfonyl)imide, bis(perfluoroethanesulfonyl)imide  (paragraph [0041]) wherein a portion of the electrolyte is disposed within the separator (paragraph [0078]).
As to the particulars of the separator and membrane layer being permeable to the first species and substantially impermeable to the second species and the first membrane comprising a polymer of intrinsic microporosity, while not explicitly articulated, Erickson teaches the electrochemical cell further comprises a polymer with microporosity (i.e., microporous polypropylene, polyethylene and polytetrafluoroethylene) (paragraph [0107]). Further, Erickson teaches several species with similar standard reduction potential and similar +2 for example, may also be good candidates to be added to the electrolyte and electrochemical active material to improve performance of the battery (paragraph [0024]). These species remain in the surface of the electrode active material (paragraph [0031]) suggesting they do not pass thru the membrane. Other charge carrying ions are permeable or pass thru the membrane (paragraph [0022], [0107], [0126]). As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to selectively choose those species that improve battery performance to remain in the surface of the electrode active material while others are permeable to the separator for ionic mobility to occur between electrodes (paragraph [0126]). Nonetheless, additional guidance is provided below.        
Li, directed to microporous polymer membrane for electrochemical cell (i.e., batteries) (title), teaches polymers of intrinsic microporosity as a membrane platform for electrochemical cell (page 5724) having a surface area of 300-1500 m2/g. Li teaches the pore architecture of the membrane is uniquely positioned for selective species transport in the electrochemical cell (page 5724-5725). 
In light of the disclosure by Li of using a separator for electrochemical cells that include a polymer of intrinsic microporosity having a surface area of 300-1500 m2/g, it therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the separator of Li in the electrochemical cell of Erickson in order to achieve high transport selectivity (page 5725) and consequently improve battery performance (page 5724). 
2/g measured by nitrogen absorption BET (paragraph [0091]). Helms teaches the membranes can advantageously be selected based on their inherent pore size to selectively restrict large ions by size sieving, while allowing smaller ions to transport through the pores (paragraph [004]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Erickson to include the particulars of the membrane layer comprising a polymer of intrinsic micropororisity with a surface area of 300-1000 m2/g as taught by Helms in order to selectively allow ions to transport to the pores while providing electrostatic restriction of other species (paragraph [0004], [0009]). 
In addition, Helms teaches modifications may enhance the utility of  the polymer of intrinsic microporosity for a variety of solutions phase application. As such, a skilled artisan would consider such characteristic to modify the polymer of intrinsic microporosity according to a particular application considering the solution phase to be utilized. 
Regarding claim 7-8, Erickson teaches the separator with the membrane layer as described above in claim 1 but does not disclose the particulars of the membrane layer having a planar specie represented by the claimed formula and a linker having a site of contortion, wherein the linker is selected from the group consisting of a spiro group, a bridged ring moiety, and a sterically congested single covalent bond. Nonetheless, both Li teaches the polymer of intrinsic microporosity having the above characteristics and represented by an identical formula 
In light of the disclosure by Li of using a separator with the membrane having the planar specie and linker as claimed for electrochemical, it therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the separator of Li in the electrochemical cell of Erickson in order to achieve high transport selectivity (page 5725) and consequently improve battery performance (page 5724). 
In the alternative, Helms also teaches the polymer of intrinsic microporosity having the above characteristics and represented by an identical formula as the one claimed (see figure 5 and paragraph [0097]). Helms teaches the membranes can advantageously be selected based on their inherent pore size to selectively restrict large ions by size sieving, while allowing smaller ions to transport through the pores (paragraph [004]). In addition, Helms teaches modifications may enhance the utility of  the polymer of intrinsic microporosity for a variety of solutions phase application. 
As such, it would have been obvious to a skilled artisan to modify the separator of Erickson to include the particulars of the membrane layer comprising a polymer of intrinsic micropororisity having the planar specie and the linker as claimed in order to selectively allow ions to transport to the pores while providing electrostatic restriction of other species (paragraph [0004], [0009]). Or alternatively, a skilled artisan could have considered modifying the membrane layer as desired according to a particular application considering the solution phase to be utilized.

    PNG
    media_image1.png
    113
    242
    media_image1.png
    Greyscale

Regarding claim 12, Erickson teaches the second species comprises a metal ion having a charge of at least +2 (paragraph [0029]).
	Regarding claims 13-15, Erickson teaches the second species comprises a transition metal selected from the group consisting of Mn, Fe, Ni and Cu (paragraph [0041]). 
	Regarding claim 16-17, Erickson teaches the second species further comprises a ligand biding the metal ion selected from the group consisting of bis(fluorosulfonyl)imide, bis(trifluoromethanesulfonyl)imide, bis(perfluoroethanesulfonyl)imide  (paragraph [0041]). 
	Regarding claim 18, Erickson teaches the second species is selected from the group consisting of manganese (II)  bis(trifluoromethanesulfonyl)imide, nickel (II) bis(trifluoromethanesulfonyl)imide, and copper bis(trifluoromethanesulfonyl)imide (paragraph [paragraph [0041]).
	Regarding claim 28, Erickson teaches the separator (408) which includes first membrane layer as indicated above in claim 1, is disposed between the positive electrode and the negative electrode (as shown in figure 4) which would directly interface the positive or the negative electrode.  
Claims 3-4 -are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Application Publication 2017/0077503) and further in view of Li et al. (Polysulfide-Blocking Microporous Polymer Membrane Tailored) and in the alternative, in view of Helms et al. (U.S. Patent Application Publication 2018/0085744) as applied to claim 1 above, and further in view of Pemsler et al. (U.S. Patent 4,592,973).
Regarding claim 3-4, Erickson teaches the electrochemical cell as described above in claim 1. Erickson teaches the separator (408) component is porous (paragraph [0078], [0107]) but does not disclose the particulars of the average pore diameter of the first membrane. 
Pemsler, directed to membrane separators (abstract), teaches a microporous membrane containing small pores in a continuous film matrix (column 8, lines 60-67) that permit ion transport to the pores but also inhibit movement from other species (column 9, lines 48-65) suggesting to be permeable to some species and substantially impermeable to other species. Further, Pemsler teaches the membrane having pore diameters ranging from 2 nm (20 A) to 15000 nm (150,000 A) (table II) which falls and is close to the claimed ranges. Pemsler teaches that low internal resistance requirements suggest that the separator be thin and porous, whereas good separation dictates that the separator be of high selectivity. Overall, the essential properties of a separator for electrochemical applications are (a) adequate chemical stability in the cell environment, (b) high ionic conductivity and (c) low permeability to electrolyte flow (column 2, lines 15-30). 
In light of the above disclosure of Pemsler where membranes used in electrochemical cells are selected based on considerations such as porosity and high ion conductivity and low permeability to electrolyte flow, absent evidence to the contrary, it therefore it therefore would have been obvious experimenting between different pore sizes in order to find a range where optimum ion conductivity and low permeability to electrolyte flow is achieved. 
. 
Claims 19-27 -are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Application Publication 2017/0077503) and further in view of Li et al. (Polysulfide-Blocking Microporous Polymer Membrane Tailored) and in the alternative, in view of Helms et al. (U.S. Patent Application Publication 2018/0085744) as applied to claim 1 above, and further in view of Hatta et al. (U.S. Patent Application Publication 2016/0285064).
Regarding claim 19-21, Erickson teaches the separator can optionally contains a membrane support (i.e., thin film, membrane or sheet) (paragraph [0107]). Further, Erickson teaches the membrane support is selected from the group of polyvinylidene difluoride, polyvinyl chloride and also provides ion conductivity (paragraph [0107]). It would have been obvious to a skilled artisan to consider adding a membrane support (i.e., thin film, membrane, or sheet, ion-permeable layer) to the separator membrane layer in order to increase or optimize ion conductivity. While the specifics of the membrane support being adjacent or laminated in the first membrane layer is not explicitly articulated in Erickson, such would be apparent to a skilled artisan as it is specified to be contained in the membrane layer. In addition, if the membrane support is laminated, it would necessarily be adjacent. Nonetheless, additional guidance is provided below.

In light of the disclosure by Hatta of using a separator for an electrochemical cell with a membrane support consisting of a porous polymer as described above and a first membrane layer, it therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the separator of Hatta in the electrochemical cell of Erickson in order to prevent short circuit of electric current and occurrence of collapse of pores as taught by Hatta, and thereby arrive at the claimed invention. 
Regarding claim 22, Erickson teaches the separator as described above in claim 1 and 20 to include the membrane support. Erickson does not teach the particulars of the membrane 
Pemsler, directed to membrane separators (abstract), teaches a microporous membrane containing small pores in a continuous film matrix (column 8, lines 60-67) that permit ion transport to the pores but also inhibit movement from other species (column 9, lines 48-65) suggesting to be permeable to some species and substantially impermeable to other species. Further, Pemsler teaches the membrane having pore diameters ranging from 2 nm (20 A) to 15000 nm (150,000 A) (table II) which falls and is close to the claimed ranges. Pemsler teaches that low internal resistance requirements suggest that the separator be thin and porous, whereas good separation dictates that the separator be of high selectivity. Overall, the essential properties of a separator for electrochemical applications are (a) adequate chemical stability in the cell environment, (b) high ionic conductivity and (c) low permeability to electrolyte flow (column 2, lines 15-30). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane support of Erickson to include an average pore diameter of at least 10 nm as taught by Pemsler in order to provide adequate chemical stability in the cell environment while providing high ionic conductivity and low permeability to electrolyte flow. It is clear that the selection of pore size depends on the specie is desired to be permeable or impermeable to the separator therefore,  a skilled artisan could have consider the pore size range as described in Pemsler for the separator to include the membrane support and membrane layers so the above characteristics can be achieved.

In light of the disclosure by Li of using a membrane layer for electrochemical cells that include a polymer of intrinsic microporosity with porosity of <2 nanometers, it therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the separator membrane with an average pore diameter higher than the membrane layer in the separator of Erickson as Hatta teaches the first and second separator membrane layers (3) having higher porosity than the separator membrane (2) and the separator in general is positioned to achieve high transport selectivity (page 5725 of Li) and consequently improve battery performance (page 5724 of Li). 
Regarding claim 23, Erickson the separator (408) is disposed between the positive electrode and the negative electrode (as shown in figure 4). As described above the separator includes a membrane support laminated to the first membrane layer which results in the membrane later being disposed between the membrane support and the positive electrode. Nonetheless,  Hatta teaches the separator separates the positive electrode and a negative electrode in the battery (paragraph [0045]) suggesting the membrane layer is between the membrane support and the positive electrode. Hatta teaches the separator with the first membrane later and membrane support prevents a short circuit of electric current caused by the contact between the two electrodes and the membrane support 2 with the laminated first 
In light of the disclosure by Hatta of using a separator for an electrochemical cell with the first membrane layer between the membrane support and positive electrode, it therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the separator of Hatta in the electrochemical cell of Erickson in order to prevent short circuit of electric current and occurrence of collapse of pores as taught by Hatta, and thereby arrive at the claimed invention. 
Regarding claim 24-25, Erickson teaches the separator as described above in claim 23. Erickson does not teach the separator further includes a second membrane layer laminated to the membrane support. 
Hatta, directed a separator for an electrochemical cell (i.e., power storage device) (paragraph [0001]), teaches a separator (1) (see figure 1) comprising a first membrane layer (3) and a second membrane layer (3) (i.e., surface layer) and a membrane support (2) (i.e., substrate) laminated and in between to the first and second membrane layer (i.e., surface layer 3 formed at least on one portion of the substrate 2) (paragraph [0045], [0062]) (see figure 1 below). Further, Hatta teaches the membrane layers are intended to prevent occurrence of collapse of pores to an extent that obstructs a charging-discharging reaction even at the time of expansion of the electrode resulting from charging (paragraph [0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Erickson to include 


    PNG
    media_image2.png
    256
    674
    media_image2.png
    Greyscale

	Regarding claim 26, Erickson teaches the separator including a first and second membrane as described above in claim 24. The merits of the membrane layer being permeable to the first species and substantially impermeable to the second species has been addressed above in claim 1. 
	Regarding claim 27, Erickson teaches the second membrane as described above in claim 24 but does not explicitly disclose the second membrane comprises a ceramic material selected from the group of aluminum oxide, 3silicon oxide, silicon carbide, titanium dioxide, magnesium oxide, tin oxide, cerium oxide, 4ziconium oxide, barium titanite, yttrium oxide, boron nitride, and/or an ion 5conducting ceramic. Nonetheless, Hatta teaches the membrane layer can also include ceramic materials  such as aluminum oxide, magnesium oxide, titanium dioxide, zirconium oxide, silicon oxide, yttrium oxide, boron nitride (paragraph [0079]). Further, Hatta teaches such ceramic materials provide strong resistance against oxidation. 
.

Response to Arguments
Examiner appreciates the corrections and amendments to the claim to address informalities and 112(b) issues of antecedent basis therefore, the objections to claims 1-2, 17 and 23 and the rejection under 112(b) of claims 1 and 26 are respectively withdrawn. 
Applicant arguments with respect to the rejections under 35 U.S.C. 102(a)(2) have been fully considered but are moot. Claim 1 has been amended to incorporate the subject matter of claim 6 which was previously rejected under 35 U.S.C. 103 in view of Li and Helms. 
Applicant argue claim 3-4 depend on claim 1 and neither Erickson nor Pemsler do not describe all the elements of amended claim 1.
Examiner respectfully disagree. As articulated in the rejection of claim 1 above in page 3, lines 19-22 and page 4, lines 1-23, all the elements of claim 1 have been fully addressed in view of Li and Helms therefore, claim 3-4 stands rejected.
Applicant argues that there is no teaching, suggestion, or motivation to combine the Erickson and Li references. Further, Applicant argue that there is no motivation to combine Erickson and Li, as they describe different types of electrochemical cells. 
Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case and as articulated above , Erickson teaches the first membrane layer comprises a polymer with microporosity such as microporous polypropylene, polyethylene and polytetrafluoroethylene (paragraph [0107]). Further, Erickson teaches that some species remain in the surface of the electrode active material (paragraph [0031]) suggesting they do not pass thru the membrane while other charge carrying ions are permeable or pass thru the membrane (paragraph [0022], [0107], [0126]). Clearly, Erickson recognizes the selectivity of the membrane and the use of microporous polymers but does not particularly articulate the membrane being a polymer of intrinsic microporosity. Li was brought to specifically cure this deficiency and not the particulars of the components of the electrochemical cell as Erickson already teach those elements. With respect to the differences types of electrochemical cells, such argument is unpersuasive. This is further evidenced by Helms:
Quote	
Reference
Membrane separators made of polymers of intrinsic microporosity are critical for ionic conduction and electronic isolation in many 



Therefore, upon review of such evidence, a person of ordinary skill in the art would consider the teachings of Li with respect to the membrane comprising a polymer of intrinsic microporosity and its applicability in different fuel cells, batteries, etc. Just because Li teaches a different type of electrochemical cell does not render the reference inapplicable to the teachings of Erickson.  
Further evidence shows that Erickson suggests the first membrane having the characteristics of a polymer of intrinsic microporosity. For instance, Erickson teaches first membrane layer comprises aramid:
Quote
Reference
Polymer comprising intrinsic microporosity such as aramid are conventionally known.
U.S. Patent Application Publication 2009/0136844, paragraph [0050]).


Applicant further argue that Erickson teaches the flow of multivalent metal such as Mn2+ while the claimed PIM block such multivalent metals and further rely on the benefits Erickson teaches with respect to the multivalent metals in the electrode active material. 
Examiner respectfully disagree. Examiner was unable to locate where in Erickson specifically teaches the flow of multivalent metals and Applicant did not provide any referenced paragraphs with respect to Erickson. In fact, as articulated above, Erickson suggests the multivalent metal are blocked by the membrane as these species remain in the surface of the 
Applicant argue that claims 19-21, 22-23 and 24-27 are not obvious in view of Hatta, Pemsler and Li because Erickson does not describe all the elements of amended claim 1.
Examiner respectfully disagree. As articulated in the rejection of claim 1 above in page 3, lines 19-22 and page 4, lines 1-23, all the elements of claim 1 have been fully addressed in view of Li and Helms therefore, claim 3-4 stands rejected.  
Applicant further argue that Helms has a publication date later to the priority date of the instant invention and cannot be used in an obviousness rejection.
Examiner respectfully disagree. 103 obviousness rejection focus on effective filing date rather than the publication date. Helms effective filing date is Apr. 1, 2016 whereas the claimed invention claims priority of its provisional application filed on Sep. 28, 2016. As such, Helms is available as a reference in a 103 obviousness rejection.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe et al. (U.S. Patent Application Publication 2009/0136844).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTIAN ROLDAN/Examiner, Art Unit 1723